Opinion by
Orlady, P. J.,
Prom the record it appears that this defendant was indicted for being a common scold, and after a number of continuances the court made the following order:
“And now, to wit, June 10,1918, the within case being called for hearing, the court directs the commitment of the defendant, Emma Heenerfauth, upon the charge of contempt to the court, for the reason that when the said cause was called before this court on October 24, 1917, the said defendant, being indicted as a common scold, agreed at the bar of the court to remove from the premises wherein she then resided within thirty days; that when the said cause was recalled before the court, a further extension of time was permitted because of the inclemency of the winter weather; and that the defendant, by repeated evasions and subterfuges, having been represented during the course of the present proceedings *529by three different counsel at eight successive postponements of this cause, wherein twelve witnesses for the Commonwealth have been required to appear in court, to find the processes of the court a nullity and its maintenance of law a subject of derision on the part of the defendant, she is now hereby adjudged to be in contempt of court and is hereby committed until purged thereof.”
The direction “to remove from the premises where!]] she then resided, within thirty days,” was an order that the court was without authority to make, and powerless to enforce. The “eight successive postponements of tfifi cause” must necessarily have been with the approval di the court for causes then deemed adequate, and in securing which the defendant could not be held guilty of contempt of court. The Act of June 16, 1836, P. L. 793, provides, “The punishment of imprisonment for contempt* as aforesaid, shall extend only to such contempt that shall be committed in open court, and all other contempts shall be punished by fine only”: Com. v. Lewis, 253 Pa. 176; Com. v. Newton, 1 Grant 454; Com. ex rel. v. Perkins, 124 Pa. 36. The penalty imposed, “committed until purged thereof” is without authority of law.
Giving to this record every reasonable intendment, it furnishes no substantial ground upon which the orddfi can be sustained. The finding of a judge in a proceeding for contempt will not be reversed where there is evidence to support them, and there is no' manifest error, Houser’s Case, 57 Pa. Superior Ct. 43, but this record exhibits, that no offense was committed for which the defendant could be held in contempt, and that the penalty imposed was not warranted by any statute.
The judgment is reversed, and the defendant discharged;